IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
DR. BETH RIVIN,                          )      No. 81300-5-I
                                         )
                    Appellant,           )
                                         )
      v.                                 )
                                         )
UNIVERSITY OF WASHINGTON                 )
SCHOOL OF LAW, an executive              )
agency of the State of Washington,       )      UNPUBLISHED OPINION
                                         )
                    Respondent.          )
                                         )

      VERELLEN, J. — A party must exhaust their administrative remedies

before seeking relief from the courts, except if doing so would have been

inadequate, futile, or resulted in grave and irreparable harm. Because Dr. Beth

Rivin never sought an administrative remedy before turning to the courts for

relief and fails to demonstrate she should be excused from exhausting her

administrative remedies, the court did not err by dismissing her complaint.

      Therefore, we affirm.

                                     FACTS

      Rivin was a faculty member at the University of Washington School of

Law (UW) from April 2003 through June 2017. On September 27, 2019, Rivin

served UW with a summons and complaint seeking monetary damages for
No. 81300-5-I/2



alleged underpayment in violation of her contract. UW moved to dismiss the

complaint, arguing Rivin failed to exhaust the administrative remedies available

through the UW Faculty Code. The court agreed and dismissed Rivin’s claims

with prejudice.

       Rivin appeals.

                                    ANALYSIS

       The parties agree the court’s dismissal should be reviewed as a

summary judgment under CR 56. We review dismissal of a complaint on

summary judgment de novo, engaging in the same inquiry as the trial court.1

Summary judgment is appropriate only when there are no disputed issues of

material fact and the movant is entitled to judgment as a matter of law.2 We

view the facts in a light most favorable to the nonmoving party. 3

       The “well established” rule in Washington is that RCW 34.05.534 of the

Administrative Procedures Act (APA) requires a party to pursue and exhaust

their administrative remedies before turning to the courts for relief.4 Generally,

courts “will not intervene” where a party has failed to exhaust their




       1   Reid v. Pierce County, 136 Wn.2d 195, 201, 961 P.2d 333 (1998).
       2   Id.
       3   Id. (citing Wilson v. Steinbach, 98 Wn.2d 434, 437, 656 P.2d 1030
(1982)).
       4Citizens for Mount Vernon v. City of Mount Vernon, 133 Wn.2d 861,
866, 947 P.2d 1208 (1997) (citing Simpson Tacoma Kraft Co. v. Dep’t of
Ecology, 119 Wn.2d 640, 646, 835 P.2d 1030 (1992); RCW 34.05.534).




                                         2
No. 81300-5-I/3



administrative remedies.5 But the failure to do so may be excused.6 Rivin does

not dispute that UW is a state agency subject to the APA and does not dispute

that RCW 34.05.534 generally requires exhaustion of the administrative

remedies provided in the UW Faculty Code. Because she did not initiate any

attempt to exhaust her available remedies, the issue is whether one of the

exceptions to the exhaustion rule applies.

       A person is excused from failing to exhaust their administrative remedies

when they can prove the administrative remedies “would be patently

inadequate,” administrative adjudication “would be futile,” or requiring

exhaustion would cause “grave irreparable harm” that would “clearly outweigh

the public policy requiring exhaustion.”7 Because “strong public policies” favor

the exhaustion rule, a party seeking to be excused from complying with it bears

“a substantial burden” to prove the rule does not apply.8

       Rivin argues the available remedies through the Faculty Code were

inadequate. An administrative remedy is patently inadequate when the

administrative agency lacks any authority to make or enforce a decision


       5 Id. (citing S. Hollywood Hills Citizens Ass’n v. King County, 101 Wn.2d
68, 73, 677 P.2d 114 (1984)).
       6   Orion Corp. v. State, 103 Wn.2d 441, 458, 693 P.2d 1369 (1985).
       7   RCW 34.05.534(3).
       8
       Presbytery of Seattle v. King County, 114 Wn.2d 320, 338, 787 P.2d
907 (1990) (citing Estate of Friedman v. Pierce County, 112 Wn.2d 68, 74, 768
P.2d 462 (1989)), abrogated on other grounds by Chong Yim v. City of Seattle,
194 Wn.2d 651, 451 P.3d 675 (2019), abrogated by Yim v. City of Seattle, 194
Wn.2d 682, 451 P.3d 694 (2019).




                                         3
No. 81300-5-I/4



relevant to resolving the claim.9 A remedy can be adequate “even when an

administrative remedy is not the precise relief sought, or will not give a litigant

‘complete relief.’”10

       In Dioxin/Organochlorine Center v. Department of Ecology, our Supreme

Court affirmed dismissal of a complaint where the plaintiff did not exhaust its

administrative remedies before filing a complaint in superior court.11 The

plaintiff argued exhaustion was not required because its complaint sought

declaratory and injunctive relief but the agency could not enter an injunction. 12

Because the agency could provide declaratory relief, the court concluded the

plaintiff was not excused from the exhausting its administrative remedies.13

       By contrast, in State v. Tacoma-Pierce County Multiple Listing Service,

the Supreme Court held exhaustion was not required due to an inadequate

remedy.14 The Office of the Attorney General filed antitrust claims under the

Consumer Protection Act, chapter 19.86 RCW, in superior court against several

real estate services, and the services moved to dismiss under the exhaustion

rule because the Attorney General did not first seek relief from the agencies


       9   Credit Gen. Ins. Co. v. Zewdu, 82 Wn. App. 620, 626, 919 P.2d 93
(1996).
        Id. (quoting Dioxin/Organochlorine Ctr. v. Dep’t of Ecology, 119 Wn.2d
       10

761, 777, 837 P.2d 1007 (1992)).
       11   119 Wn.2d 761, 769, 770-80, 837 P.2d 1007 (1992).
       12   Id. at 777.
       13   Id. at 777, 779-80.
       14   95 Wn.2d 280, 284, 622 P.2d 1190 (1980).




                                          4
No. 81300-5-I/5



that regulate real estate licenses and services.15 Because neither agency had

the authority to hear or grant relief on a Consumer Protection Act claim, the

available administrative remedies were inadequate, excusing the exhaustion

requirement.16

       Rivin primarily sought money damages and attorney fees for the alleged

contractual breaches. Section 28-54(B) of the Faculty Code states the

adjudicative hearing panel “shall set forth its findings” and “shall also state

specifically any action necessitated by the decision and identify the specific

relief to be provided . . . including direction to the Provost or other appropriate

party to take such steps as may be necessary to carry out the decision.”17 The

panel also has “the authority to recommend the award of compensation for

economic relief,” including attorney fees.18 Rivin’s desired remedy was

available through the administrative hearing process. Because her desired

remedy was available, unlike in Tacoma-Pierce County, the administrative

remedies were adequate.19


       15   Id.
       16   Id.
       17   Clerk’s Papers (CP) at 74-75.
       18   Id. at 75.
       19
        See Credit Gen. Ins., 82 Wn. App. at 626 (remedies patently
inadequate when agency lacks any authority to grant relief sought). Rivin
appears to contend monetary relief was not available because the hearing
panel would recommend compensation, instead of awarding it directly, and
because of a 90-day filing limit in the Faculty Code. The first contention
assumes, without evidence, the hearing panel’s recommendation would be
reversed. It also ignores our Supreme Court’s conclusion in South Hollywood



                                            5
No. 81300-5-I/6



      Rivin appears to argue administrative remedies were inadequate

because section 28-54(B)(1) of the Faculty Code limits her ability to recover

attorney fees from a successful administrative adjudication about unpaid

wages. Attorney fees are available under the Faculty Code if the position of the

administration “was grossly unreasonable or maintained in bad faith.”20 Other

than speculation, she cites no evidence establishing attorney fees were wholly

unavailable to her. An adequate administrative remedy was available, even if in

a more limited form.21 Because attorney fees were available, she fails to show

her available remedies were inadequate.

      To the extent Rivin refers to the strong public policy favoring recovery of

attorney fees for wage and hour claims, she fails to cite any authority showing

the legislature intended to supplant the APA by authorizing awards of attorney

fees. Rivin fails to uphold her “substantial burden” of showing the “strong public




Hills Citizens Association v. King County that an administrative remedy is
adequate even where styled as a “recommendation.” 101 Wn.2d at 75-76. The
second contention asks us either to ignore section 28-35(D) of the Faculty
Code, which allows for adjudication of untimely petitions “where circumstances
exist which would make it grossly unfair,” CP at 59, or to assume any attempt to
file a belated claim would have been unsuccessful. These arguments are not
compelling. Further, assuming Adler v. Fred Lind Manor, 153 Wn.2d 331, 103
P.3d 773 (2004), and concepts of substantive unconscionability are applicable
to prove an inadequate administrative remedy, the exception in section 28-
35(D) allowing belated adjudication initiations runs counter to her theory.
      20   CP at 75. (Faculty Code 28-54 B(1)).
      21   Credit Gen. Ins., 82 Wn. App. at 626.




                                         6
No. 81300-5-I/7



policies” favoring the exhaustion rule were changed by wage and hour statutes

or should be ignored here.22

          Rivin argues any effort to exhaust her administrative remedies would

have been futile. “‘The futility exception to the exhaustion rule is premised upon

the rationale that courts will not require vain and useless acts.’”23 Only in “rare

factual situations” will the circumstances show efforts to exhaust administrative

remedies would have been futile.24 Subjective beliefs and speculation are

insufficient to establish futility.25

          Rivin contends her efforts would have been futile because any

adjudicative panel member and the president of the university would have been

financially biased, denying her due process.26 But she provides only

speculation in support, and nothing in the record supports her contentions.

Rivin fails to demonstrate following the administrative process would have been

futile.




          22   Presbytery of Seattle, 114 Wn.2d at 338.
          23
         Beard v. King County, 76 Wn. App. 863, 870, 889 P.2d 501 (1995)
(quoting Orion Corp., 103 Wn.2d at 458).
          24
        Buechler v. Wenatchee Valley Coll., 174 Wn. App. 141, 154, 298 P.3d
110 (2013) (citing Dils v. Dep’t of Labor & Indus., 51 Wn. App. 216, 219, 752
P.2d 1357 (1988)).
          25
        Id. (citing Baldwin v. Sisters of Providence in Wash., Inc., 112 Wn.2d
127, 133, 769 P.2d 298 (1989); Beard, 76 Wn. App. at 871)).
          26
         She also asserts her efforts would have been futile because UW could
not provide the relief sought. As discussed, she is mistaken.




                                            7
No. 81300-5-I/8



      Rivin never began the administrative adjudication process before filing a

complaint in superior court. Because she failed to exhaust her administrative

remedies and no exception to the exhaustion rule applies, the superior court did

not err by dismissing her complaint.27

      Therefore, we affirm.




WE CONCUR:




      27   Citizens for Mount Vernon, 133 Wn.2d at 866.




                                         8